Hooper, J.
(After stating .the foregoing facts.) 1. Counsel for plaintiff in error contend that under the ruling of this court in Bonner v. State, 45 Ga. App. 211 (163 S. E. 914), the conviction of the defendant was unauthorized. In our opinion the facts in the instant case are much stronger than the facts in the case just cited, and amply authorize the verdict of guilty.
2. Ground 4 of the motion for a new trial contends in substance that the portion of the judge’s charge quoted therein restricted the meaning of “reasonable doubt” to only such a doubt as arose from the evidence and the defendant’s statement, and thereby excluded from the jury’s consideration “ other features of the ease, such as want of evidence, the credibility of witnesses, and other circumstances of the case.” As the features claimed to have been excluded by this charge were amply covered in accompanying portions o.f the charge, the charge complained of, even if inaccurate, is not sufficient cause for the grant of a new trial.
3. The charge of the court in one instance contains the expression “to a reasonable doubt,” in lieu of the expression “beyond a reasonable doubt.” While inaccurate, this excerpt is not, when considered in connection with the remainder of the charge, such error as would warrant a reversal. The jury were expressly and repeatedly instructed by the judge, in his charge, that if they entertained a reasonable doubt as to the defendant’s guilt, they should acquit him.
4. The excerpt from the charge complained of in ground 6 of the motion for a new trial, when considered in connection with the language immediately following it, is not subject to the criticism that it was argumentative and tended “to minimize the force of previous instructions” given by the court.
5. The evidence was sufficient to authorize the defendant’s con*42viction, no error of law appears, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., concurs. MacIntyre, J., not presiding.